UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


RITA MENDEZ,

                                         Plaintiff,

             v.                                                       1:19-CV-468
                                                                      (LEK/CFH)
ALBANY COUNTY DEPARTMENT OF
SOCIAL SERVICES,

                                         Defendant.


APPEARANCES:

Rita Mendez
128 Fairground Circle, Apt. 508
Stroudsburg, Pennsylvania 18360
Plaintiff pro se

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                       REPORT-RECOMMENDATION & ORDER

                                 I. In Forma Pauperis

      Plaintiff pro se Rita Mendez commenced this action on April 15, 2019, in the

Eastern District of Pennsylvania with the filing of a complaint and application to proceed

in forma pauperis (“IFP”). Dkt. Nos. 1, 2 (“Compl.”). The Eastern District of

Pennsylvania sua sponte transferred the case to this Court. Dkt. No. 4, 5. Presently

pending before the Court is plaintiff’s application to proceed IFP. After reviewing

plaintiff’s application, the undersigned concludes that plaintiff may properly proceed IFP

for purposes of filing. The undersigned must now assess plaintiff’s complaint pursuant

to 28 U.S.C. § 1915(e).
                                       II. Initial Review

                                     A. Legal Standard

       Section 1915(e) of Title 28 of the United States Code directs that, when a

plaintiff seeks to proceed IFP, "the court shall dismiss the case at any time if the court

determines that . . . the action or appeal (i) is frivolous or malicious; (ii) fails to state a

claim on which relief may be granted; or (iii) seeks monetary relief against a defendant

who is immune from such relief." 28 U.S.C. § 1915(e)(2)(B). Thus, it is a court's

responsibility to determine that a plaintiff may properly maintain his complaint before

permitting him to proceed with his action.

       Pleading guidelines are set forth in the Federal Rules of Civil Procedure.

Specifically, Rule 8 provides that a pleading which sets forth a claim for relief shall

contain, inter alia, "a short and plain statement of the claim showing that the pleader is

entitled to relief." See FED. R. CIV. P. 8(a)(2). "The purpose . . . is to give fair notice of

the claim being asserted so as to permit the adverse party the opportunity to file a

responsive answer, prepare an adequate defense and determine whether the doctrine

of res judicata is applicable." Flores v. Graphtex, 189 F.R.D. 54, 54 (N.D.N.Y. 1999)

(internal quotation marks and citations omitted). Rule 8 also requires the pleading to

include:

               (1) a short and plain statement of the grounds for the court's
               jurisdiction . . .;
               (2) a short and plain statement of the claim showing that the
               pleader is entitled to relief; and
               (3) a demand for the relief sought . . . .




                                                2
FED. R. CIV. P. 8(a). Although "[n]o technical form is required," the Federal Rules make

clear that each allegation contained in the pleading "must be simple, concise, and

direct." Id. at 8(d).

        Further, Rule 10 of the Federal Rules provides in pertinent part

that:

               [a] party must state its claims or defenses in numbered
               paragraphs, each limited as far as practicable to a single set
               of circumstances. A later pleading may refer by number to a
               paragraph in an earlier pleading. If doing so would promote
               clarity, each claim founded on a separate transaction or
               occurrence – and each defense other than a denial – must
               be stated in a separate count or defense.


FED. R. CIV. P. 10(b). This serves the purpose of "provid[ing] an easy mode of

identification for referring to a particular paragraph in a prior pleading[.]" Flores, 189

F.R.D. at 54 (internal quotation marks and citations omitted).

        In deciding whether a complaint states a colorable claim, a court must extend a

measure of deference to pro se litigants, Nance v. Kelly, 912 F.2d 605, 606 (2d

Cir.1990) (per curiam), also referred to as “special solicitude.” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006). However, the court also has an

obligation to determine that a claim is not legally frivolous before permitting a pro se

plaintiff's complaint to proceed. See, e.g., Fitzgerald v. First East Seventh St. Tenants

Corp., 221 F.3d 362, 363 (2d Cir. 2000). A com plaint that fails to comply with the

pleading requirements "presents far too a heavy burden in terms of defendants' duty to

shape a comprehensive defense and provides no meaningful basis for the Court to

assess the sufficiency of their claims." Gonzales v. Wing, 167 F.R.D. 352, 355

                                              3
(N.D.N.Y. 1996). As the Second Circuit has held, "[w]hen a complaint does not comply

with the requirement that it be short and plain, the court has the pow er, on its own

initiative . . . to dismiss the complaint." Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.

1988) (citations omitted). However, "[d]ismissal . . . is usually reserved for those cases

in which the complaint is so confused, ambiguous, vague, or otherwise unintelligible

that its true substance, if any, is well disguised." Id. (citations omitted). In such cases

of dismissal, particularly when reviewing a pro se complaint, the court generally affords

the plaintiff an opportunity amend the complaint as long as there is a possibility that an

amendment would be able to cure the identified defects. See Simmons v. Abruzzo, 49

F.3d 83, 86-87 (2d Cir. 1995). A court should not dism iss a complaint if the plaintiff has

stated "enough facts to state a claim to relief that is plausible on its face." Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citation omitted).



                                 B. Allegations in Complaint

       Plaintiff contends that on July 10, 2018, plaintiff was forced to pay for taxi

transportation for Guaironex Martinez, who was being released from the Grand Nursing

Home in Albany County. Apparently Mr. Martinez was “being discharged with no

available transportation” because the “available transport” had limited space and Mr.

Martinez had too many “things allowed n [sic] not enough money.” Compl. at 5. Plaintiff


                                               4
paid $800.00 for Mr. Martinez to take a taxi from Albany to Stroudsburg and requested

that the Albany County Department of Social Services reimburse her for this expense.

Id. Apparently, the Albany County Department of Social Services initially indicated that

they would reimburse plaintiff for the transport cost, but then later refused to reimburse

her. Id. Plaintiff requests that Albany County Department of Social Services be

compelled to pay her $800. Id. at 6.



                                       C. Analysis

       Plaintiff’s complaint must be dismissed because this Court does not have

jurisdiction. Federal courts are courts of limited jurisdiction and may not preside over

cases absent subject matter jurisdiction. Exxon Mobil Corp. v. Allapattah Services, Inc.,

545 U.S. 546, 552 (2005). Federal jurisdiction is only available when a “federal

question” is presented, 28 U.S.C. § 1331, or the plaintif f and defendant are of diverse

citizenship and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332. W hen a

court lacks subject matter jurisdiction, dismissal is mandatory. Arbaugh v. Y & H Corp.,

546 U.S. 500, 514 (2006). Therefore, although courts “construe a pro se litigant’s

complaint liberally, a plaintiff attempting to bring a case in federal court must still comply

with the relevant rules of procedural and substantive law, including establishing that the

court has subject matter jurisdiction over the action.” Ally v. Sukkar, 128 F. App'x 194,

195 (2d Cir. 2005) (summary order) (internal citation omitted).

       Here, the Court has neither federal question jurisdiction nor diversity jurisdiction.

There is no federal question jurisdiction here. To invoke federal question jurisdiction,


                                              5
the plaintiff’s claims must arise “under the Constitution, laws, or treaties of the United

States.” 28 U.S.C. § 1331. “Federal question jurisdiction may properly be invoked only if

the plaintiff’s complaint necessarily draws into question the interpretation or application

of federal law.” New York v. White, 528 F.2d 336, 338 (2d Cir. 1975). The allegations in

plaintiff’s complaint do not cite any federal authority as the basis for her claims, and the

federal nature of plaintiff’s claims is not otherwise apparent, nor can it be reasonably

inferred from the allegations in the complaint. Further, there is no diversity jurisdiction

because, although plaintiff and defendant are citizens of different states, the amount in

controversy is less than $75,000, which precludes a finding of diversity jurisdiction. 28

U.S.C. § 1332(a). Having concluded that the complaint fails to establish that this Court

has subject matter jurisdiction over plaintiff’s complaints, the case must be dismissed.

Accordingly, it is recommended that plaintiff’s complaint be dismissed with prejudice for

lack of subject matter jurisdiction.

       Ordinarily, given Plaintiff’s pro se status, the Court would recommend that he be

given an opportunity to amend prior to an outright dismissal. See Cuoco, 222 F.3d at

112. However, an opportunity to amend is not required where “the problem with [the

plaintiff’s] causes of action is substantive” such that “better pleading will not cure it.” Id.

Because lack of subject matter jurisdiction is a substantive defect, the undersigned

recommends dismissal with prejudice and without leave to amend. Butler v. Geico

General Ins. Co., 1:18-CV-1493 (GLS/DJS), 2019 W L 330591, at *3 (N.D.N.Y. Jan. 25,

2019); Deuel v. Dalton, No. 1:11-CV-0637 (GTS/RFT), 2012 WL 235523, at *8 n.19




                                               6
     (N.D.N.Y. Jan. 25, 2012). 1



                                                  III. Conclusion

             WHEREFORE, it is hereby

             ORDERED, that plaintiff’s in forma pauperis (dkt. no. 1) is GRANTED for

     purposes of filing only; and it is

             RECOMMENDED, that plaintiff’s complaint (dkt. no. 2) be DISMISSED with

     prejudice and without opportunity to amend upon initial review under 28 U.S.C.

     1915(e); and it is

             ORDERED, that the Clerk of the Court serve this Report-Recommendation &

     Order on plaintiff in accordance with Local Rules.

             IT IS SO ORDERED.

     Pursuant to 28 U.S.C. § 636(b)(1), plaintiff has FOURTEEN (14) days within which to

     file written objections to the foregoing report. Such objections shall be filed with the

     Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN

     (14) DAYS WILL PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85,

     89 (2d Cir. 1993) (citing Small v. Sec'y of Health and Human Servs., 892 F.2d 15 (2d

     Cir. 1989)); see also 28 U.S.C. § 636(b)(1); F ED. R. CIV. P. 72 & 6(a).2


        1
       The Court has provided copies of unpublished decisions cited within this Report-
Recommendation & Order to plaintiff.

        2
               If you are proceeding pro se and are served with this Report-Recommendation & Order by
mail, three (3) additional days will be added to the fourteen (14) day period, meaning that you have
seventeen (17) days from the date the Report-Recommendation & Order was mailed to you to serve and
file objections. FED. R. CIV. P. 6(d). If the last day of that prescribed period falls on a Saturday, Sunday, or
legal holiday, then the deadline is extended until the end of the next day that is not a Saturday, Sunday, or

                                                            7
     Dated: April 30, 2019
           Albany, New York




legal holiday. Id. § 6(a)(1)(c).

                                   8
